     Case 5:21-cv-01302-RGK-JDE Document 5 Filed 08/16/21 Page 1 of 1 Page ID #:25




 1
 2                                                                 J S -6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11
12   KENYON DARRELL BROWN,                       )   No. 5:21-cv-01302-RGK (JDE)
                                                 )
13                                               )
                        Plaintiff,               )   JUDGMENT
14                                               )
                          v.                     )
                                                 )
15   REBECCA ANAYA, et al.,                      )
                                                 )
16                                               )
                        Defendants.              )
17                                               )
                                                 )
18
19
           Pursuant to the Order Dismissing Action,
20
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
21
     Plaintiff shall take nothing and this action is dismissed with prejudice
22
23
     Dated: August 16, 2021
24
25                                               ______________________________
26                                               R. GARY KLAUSNER
                                                 United States District Judge
27
28
